ALLOWANCE
Applicant’s reply and request for continued examination (RCE), filed 18 February 2022 in response to the Final Office action mailed 19 August 2021, has been entered and fully considered. As per Applicant’s filed claim amendments claims 16-30 and 32 are pending, wherein: claims 16-30 and 32 are as previously presented and claims 1-15, 31 and 33 have been cancelled by this and/or previous amendment(s). Pending claims 16-30 and 32 are herein allowed. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2022 has been entered.
 
Response to Arguments/Amendments
	The 35 U.S.C. 112(a) rejections of claims 1-15 and 31 and claims 16-30 and 32 are withdrawn as a result of Applicant’s filed claim amendments (claims 1-15 and 31) and in view of Applicant’s sufficiently persuasive arguments (claims 16-30 and 32).
	The 35 U.S.C. 102(a)(1) rejection of claims 1-4, 8-13, 15 and 31 as anticipated by Monsheimer et al. (US PGPub 2006/0134419) is withdrawn as a result of Applicant’s filed claim amendments.
claim 6 as unpatentable over Monsheimer et al. (US PGPub 2006/0134419), of claims 5, 7 and 14 as unpatentable over Monsheimer in view of Pfister et al. (US PGPub 2009/0295042) are withdrawn as a result of Applicant’s filed claim amendments. 
	No other objections and/or rejections are believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the close prior art of Monsheimer (US PGPub 2006/0134419) teaches polymer powders of polyarylene ether ketone, suitable for processes based on pulverulent materials to form objects, used in combination with a powder-flow agent (abstract; [00389]; [0077]; [0087]-[0088]; see also [0039] PEEK, PEK, PEKK, PEEKK, etc.), wherein the poweder-flow agent is a fumed silicon dioxide or precipitated silicone ([0061]; [0041]; [0066]-[0069]). Monsheimer differs from the instant invention in that Monsheimer is directed to formation of objects via pulverulent material processing and fails to teach or render obvious the method of coating as claimed comprising the claimed steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767